Fourth Court of Appeals
                                    San Antonio, Texas
                                         December 5, 2016

                                       No. 04-16-00502-CR

                                       Antonio R. FLORES,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 226th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2016CR0432
                            Honorable Sid L. Harle, Judge Presiding


                                          ORDER
         The appellant’s motion for extension of time to file their brief is granted. The appellant’s
brief is due on January 9, 2017.


                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of December, 2016.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court